 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”), dated as of March 30, 2012, is made
by and among the Grantors listed on the signature pages hereof (collectively,
jointly and severally, the “Grantors” and each, individually, a “Grantor”), and
JGB Collateral LLC, a Delaware limited liability company, as collateral agent
for the Secured Parties (as defined herein) (the “Agent”).

 

WHEREAS, pursuant to that certain Securities Purchase Agreement dated as of
March 29, 2012 (as amended, restated, supplemented, or otherwise modified from
time to time, including all schedules thereto, the “Purchase Agreement”) by and
between Elephant Talk Communications, Corp., a Delaware corporation (the
“Company”), the Agent and the Secured Parties, the Company has agreed to sell,
and the Secured Parties have agreed to purchase the Notes; and

 

WHEREAS, in order to induce the Secured Parties and the Agent, on behalf of and
at the direction of the Secured Parties, to enter into the Purchase Agreement
and for the Secured Parties to purchase the Notes as provided for in the
Purchase Agreement, the Grantors have agreed to grant a continuing security
interest in and to the Collateral in order to secure the prompt and complete
payment, observance and performance of the Secured Obligations.

 

NOW, THEREFORE, in consideration of the foregoing premises and in reliance on
the representations, warranties, covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

 

1.          Defined Terms. All capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Purchase Agreement. Any terms used in this Agreement
that are defined in the Code shall be construed and defined as set forth in the
Code unless otherwise defined herein or in the Purchase Agreement; provided,
however, that if the Code is used to define any term used herein and if such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern. In addition to those
terms defined elsewhere in this Agreement, as used in this Agreement, the
following terms shall have the following meanings:

 

(a)          “Account” means an Account (as that term is defined in the Code).

 

(b)          “Account Debtor” means an Account debtor (as that term is defined
in the Code).

 

(c)          “Agency Letter” means that certain letter dated as of March 30,
2012 from the Agent to the Secured Parties establishing the agency relationship
between Agent and such Secured Parties.

 

(d)          “Bankruptcy Code” means title 11 of the United States Code, as in
effect from time to time.

 

 

 

 

(e)          “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

 

(f)          “Business Day” shall mean any day other than a Saturday, Sunday or
a day on which commercial banks in the City of New York are authorized or
required by law or executive order to remain closed.

 

(g)          “Chattel Paper” means Chattel paper (as that term is defined in the
Code) and includes tangible chattel paper and electronic chattel paper.

 

(h)          “Code” means the New York Uniform Commercial Code, as in effect
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of Law, any or all of the attachment, perfection, priority,
or remedies with respect to the Secured Party and the Agent’s Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of New York, the term “Code” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.

 

(i)          “Collateral” has the meaning specified therefor in Section 2.

 

(j)          “Commercial Tort Claims” means Commercial tort claims (as that term
is defined in the Code), and includes those commercial tort claims listed on
Schedule 9 attached hereto.

 

(k)          “Control Agreement” means a control agreement, in form and
substance satisfactory to the Agent and the Grantors, executed and delivered by
a Grantor, the Agent and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

 

(l)          “Copyrights” means copyrights and copyright registrations, and also
includes (i) the copyright registrations and recordings thereof and all
applications in connection therewith listed on Schedule 3 attached hereto and
made a part hereof, (ii) all reissues, continuations, extensions or renewals
thereof, (iii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of each Grantor’s
business symbolized by the foregoing or connected therewith, and (vi) all of
each Grantor’s rights corresponding thereto throughout the world.

 

(m)          “Copyright Security Agreement” means each Copyright Security
Agreement among Grantors, or any of them, and the Agent in substantially the
form of Exhibit A attached hereto, pursuant to which Grantors have granted to
the Agent on behalf of the Secured Parties a security interest in all their
respective Copyrights.

 

2

 

 

(n)          “Deposit Account” means a Deposit account (as that term is defined
in the Code).

 

(o)          “Equipment” means Equipment (as that term is defined in the Code).

 

(p)          “Event of Default” means any of the following events:

 

(i)         The occurrence of an “Event of Default” (as defined in the Notes)
under any of the Notes;

 

(ii)       Any representation or warranty of any Grantor in this Agreement shall
prove to have been incorrect in any material respect when made;

 

(iii)      The failure by any Grantor to observe or perform any of its
obligations hereunder for 5 Business Days after delivery to such Grantor of
notice of such failure by or on behalf of the Agent unless such default is
capable of cure but cannot be cured within such time frame and such Grantor is
using best efforts to cure same in a timely fashion; or

 

(iv)      If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Grantor, or a proceeding shall be commenced by any Grantor, or
by any Governmental Authority having jurisdiction over any Grantor, seeking to
establish the invalidity or unenforceability thereof, or any Grantor shall deny
that any Grantor has any liability or obligation purported to be created under
this Agreement.

 

(q)          “General Intangibles” means General intangibles (as that term is
defined in the Code) and, in any event, includes payment intangibles, contract
rights, rights to payment, rights arising under common law, statutes, or
regulations, choses or things in action, goodwill (including the goodwill
associated with any Trademark, Patent, or Copyright), Patents, Trademarks,
Copyrights, URLs and domain names, industrial designs, other industrial or
Intellectual Property or rights therein or applications therefor, whether under
license or otherwise, programs, programming materials, blueprints, drawings,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, goods,
Investment Related Property, Negotiable Collateral, and oil, gas, or other
minerals before extraction.

 

(q)          “Governmental Authority” means any domestic or foreign federal,
state, local, or other governmental or administrative body, instrumentality,
board, department, or agency or any court, tribunal, administrative hearing
body, arbitration panel, commission, or other similar dispute-resolving panel or
body.

 

3

 

 

(r)          “Grantor” and “Grantors” have the meanings specified therefor in
the recitals to this Agreement.

 

(s)          “Guaranties” means the Guaranty dated of even date herewith
executed by Guarantors in favor of the Secured Parties, together with any other
guaranty or similar agreement now or hereafter executed by a Guarantor in favor
of any Secured Party in connection with the Notes or any of the other
Transaction Document.

 

(t)          “Guarantor” means each Grantor and each other Person that now or
hereafter executes a Guaranty.

 

(u)          “Holders” mean the holders of the Notes from time to time, their
endorsees, transferees and assigns.

 

(v)         “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code or under any other state
or federal bankruptcy or insolvency Law or any equivalent Laws in any other
jurisdiction, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

(w)          “Intellectual Property” means Patents, Copyrights, Trademarks, the
goodwill associated with such Trademarks, trade secrets and customer lists, and
Intellectual Property Licenses.

 

(x)          “Intellectual Property Licenses” means rights under or interests in
any patent, trademark, copyright or other intellectual property, including
software license agreements with any other party, whether the applicable Grantor
is a licensee or licensor under any such license agreement, including the
license agreements listed on Schedule 4 attached hereto and made a part hereof.

 

(y)          “Inventory” means Inventory (as that term is defined in the Code).

 

(z)          “Investment Related Property” means (i) investment property (as
that term is defined in the Code), and (ii) all of the following (regardless of
whether classified as investment property under the Code): all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.

 

(aa)         “Lien” means any security interest, pledge, hypothecation,
mortgage, assignment, lien (statutory or other, and including environmental and
tax liens), deposit arrangement, violation, charge, lease, license, encumbrance,
servient easement, adverse claim, reversion, reverter, preference, priority,
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any capital lease or any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing), restrictive
covenant, condition or restriction of any kind, including any restriction on the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership.

 

4

 

 

(bb)         “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts, and documents.

 

(cc)         “Note” has the meaning specified therefor in the Purchase
Agreement.

 

(dd)         “Patents” means patents and patent applications, and also includes
(i) the patents and patent applications listed on Schedule 5 attached hereto and
made a part hereof, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iv) the right to sue for past, present and future infringements and
dilutions thereof, and (v) all of each Grantor’s rights corresponding thereto
throughout the world.

 

(ee)         “Patent Security Agreement” means each Patent Security Agreement
among the Grantors and the Agent in substantially the form of Exhibit B attached
hereto, pursuant to which the Grantors have granted to the Agent on behalf of
the Secured Parties a security interest in all their respective Patents.

 

(ff)         “Permitted Liens” means (i) liens imposed by law for taxes,
assessments or charges or levies of any governmental authority for claims not
yet due or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP; (ii) liens of landlords and liens of
carriers, warehousemen, suppliers, mechanics, materialmen and other liens in
existence on the date hereof or thereafter imposed by law and created in the
ordinary course of business; (iii) liens incurred or deposits made in the
ordinary course of business (including, without limitation, surety bonds and
appeal bonds) in connection with workers’ compensation, unemployment insurance
and other types of social security benefits or to secure the performance of
tenders, bids, leases, contracts, statutory obligations and other similar
obligations, (iv) easements (including, without limitations, reciprocal easement
agreements and utility agreements), rights-of-way, covenants, consents,
reservations, encroachments, variations and zoning and other restrictions,
charges or encumbrances (whether or not recorded) and interest of ground
lessors, which do not interfere materially with the ordinary conduct of the
business of the Company; (v) letters of credit or deposits in the ordinary
course to secure leases, (vi) liens permitted in the Purchase Agreement and the
Note, and (vii) liens consisting of customary transfer restrictions in joint
venture agreements, stockholder agreements or other similar agreements, in each
case, except to the extent any of the foregoing would reasonably be expected to
result in or results in a Material Adverse Effect.

 

(gg)         “Permitted Protest” means the right of any Grantor to protest any
Lien (other than any Lien that secures the Secured Obligations), taxes (other
than payroll taxes or taxes that are the subject of a United States federal tax
lien), or rental payment, provided that (a) a reserve with respect to such
obligation is established on such Grantor’s books and records in such amount as
is required under GAAP, (b) any such protest is instituted promptly and
prosecuted diligently by such Grantor in good faith, and (c) while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of the Agent’s Liens.

 

5

 

 

(hh)         “Person” means any individual, corporation, partnership, trust,
limited liability company, governmental entity, regulatory or self-regulatory
authority, association or other entity.

 

(ii)         “Pledged Companies” means, each Person listed on Schedule 8 hereto
as a “Pledged Company”, together with each other Person all or a portion of
whose Stock is acquired or otherwise owned by a Grantor after the date hereof.

 

(jj)         “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Stock now or hereafter owned by such Grantor,
regardless of class or designation, including all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto, also
including any certificates representing the Stock, the right to receive any
certificates representing any of the Stock, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof, and the right to receive dividends, distributions of income, profits,
surplus, or other compensation by way of income or liquidating distributions, in
cash or in kind, and cash, instruments, and other property from time to time
received, receivable, or otherwise distributed in respect of or in addition to,
in substitution of, on account of, or in exchange for any or all of the
foregoing.

 

(kk)         “Pledged Operating Agreements” means all of each Grantor’s rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.

 

(ll)         “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that are partnerships.

 

(mm)         “Proceeds” has the meaning specified therefor in Section 2.

 

(nn)         “Purchase Agreement” has the meaning specified therefor in the
recitals to this Agreement.

 

(oo)         “Real Property” means any estates or interests in real property now
owned or hereafter acquired by any Grantor and the improvements thereto.

 

(pp)         “Records” means information that is inscribed on a tangible medium
or which is stored in an electronic or other medium and is retrievable in
perceivable form.

 

(qq)         “Secured Obligations” mean all of the present and future payment
and performance obligations of Grantors arising under the Transaction Documents,
including, without duplication, reasonable attorneys’ fees and expenses and any
interest, fees, or expenses that accrue after the filing of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any Insolvency Proceeding.

 

(rr)         “Secured Parties” means the Holders of the Notes.

 

(ss)         “Securities Account” means a Securities account (as that term is
defined in the Code).

 

6

 

 

(tt)         “Security Documents” means, collectively, this Agreement, each
Copyright Security Agreement, each Patent Security Agreement, each Trademark
Security Agreement, each Control Agreement, and each other security agreement,
pledge agreement, assignment, mortgage, security deed, deed of trust, and other
agreement or document executed and delivered by a Grantor as security for any of
the Secured Obligations.

 

(uu)         “Security Interest” and “Security Interests” have the meanings
specified therefor in Section 2.

 

(vv)         “Stock” means all shares, options, warrants, interests (including
membership and partnership interests), participations, or other equivalents
(regardless of how designated) of or in a Person, whether voting or nonvoting,
including common stock, preferred stock, or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the United States Securities and Exchange Commission and any successor
thereto under the Securities Exchange Act of 1934, as in effect from time to
time).

 

(ww)         “Supporting Obligations” means Supporting obligations (as such term
is defined in the Code).

 

(xx)        “Trademarks” means trademarks, trade names, trademark applications,
service marks, service mark applications, and also includes (i) the trade names,
trademarks, trademark applications, service marks, and service mark applications
listed on Schedule 6 attached hereto and made a part hereof, and (ii) all
renewals thereof, (iii) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iv) the right to sue for
past, present and future infringements and dilutions thereof, (v) the goodwill
of each Grantor’s business symbolized by the foregoing or connected therewith,
and (vi) all of each Grantor’s rights corresponding thereto throughout the
world.

 

(yy)         “Trademark Security Agreement” means each Trademark Security
Agreement among the Grantors and the Agent in substantially the form of Exhibit
C attached hereto, pursuant to which Grantors have granted to the Agent on
behalf of the Secured Parties a security interest in all their respective
Trademarks.

 

(zz)         “URL” means “uniform resource locator,” an internet web address.

 

2.          Grant of Security. Each Grantor hereby unconditionally grants,
assigns, and pledges to the Agent, for the benefit of the Secured Parties, a
separate, continuing first priority security interest (each, a “Security
Interest” and, collectively, the “Security Interests”) in all assets of such
Grantor whether now owned or hereafter acquired or arising and wherever located,
including such Grantor’s right, title, and interest in and to the following,
whether now owned or hereafter acquired or arising and wherever located
(collectively, the “Collateral”):

 

(a)          all of such Grantor’s Accounts;

 

(b)          all of such Grantor’s Books;

 

7

 

 

(c)          all of such Grantor’s Chattel Paper;

 

(d)          all of such Grantor’s Deposit Accounts;

 

(e)          all of such Grantor’s Equipment and fixtures;

 

(f)          all of such Grantor’s General Intangibles;

 

(g)          all of such Grantor’s Inventory;

 

(h)          all of such Grantor’s Investment Related Property;

 

(i)          all of such Grantor’s Negotiable Collateral;

 

(j)          all of such Grantor’s rights in respect of Supporting Obligations;

 

(k)          all of such Grantor’s Commercial Tort Claims;

 

(l)          all of such Grantor’s money, cash, cash equivalents, or other
assets of each such Grantor that now or hereafter come into the possession,
custody, or control of the Agent or any Secured Party;

 

(m)          all of the proceeds and products, whether tangible or intangible,
of any of the foregoing, including proceeds of insurance or Commercial Tort
Claims covering or relating to any or all of the foregoing, and any and all
Accounts, Books, Chattel Paper, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Related Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Related Property or proceeds are sold, exchanged, collected, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes
proceeds of any indemnity or guaranty payable to any Grantor or the Agent from
time to time with respect to any of the Investment Related Property.

 

3.          Security for Obligations. This Agreement and the Security Interests
created hereby secure the payment and performance of the Secured Obligations,
whether now existing or arising hereafter. Without limiting the generality of
the foregoing, this Agreement secures the payment of all amounts that constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to the Secured Parties, or any of them, or the Agent but for the fact that they
are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Grantor.

 

8

 

 

4.          Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by the Agent of any of the rights
hereunder shall not release any Grantor from any of its duties or obligations
under such contracts and agreements included in the Collateral, and (c) the
Secured Parties or the Agent shall not have any obligation or liability under
such contracts and agreements included in the Collateral by reason of this
Agreement, nor shall the Secured Parties or the Agent be obligated to perform
any of the obligations or duties of any Grantors thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder. Until an
Event of Default shall occur and be continuing, except as otherwise provided in
this Agreement or any other Transaction Document, the Grantors shall have the
right to possession and enjoyment of the Collateral for the purpose of
conducting the ordinary course of their respective businesses, subject to and
upon the terms hereof and the other Transaction Documents. Without limiting the
generality of the foregoing, it is the intention of the parties hereto that
record and beneficial ownership of the Pledged Interests, including all voting,
consensual, and dividend rights, shall remain in the applicable Grantor until
the occurrence of an Event of Default and until the Agent shall notify the
applicable Grantor of the Agent’s exercise of voting, consensual, or dividend
rights with respect to the Pledged Interests pursuant to Section 16 hereof.

 

5.        Agent’s Duties.

 

(a)     Other than as specified in this Agreement and any amendment hereto, the
Agent shall not be required to take or refrain from taking any actions, to
exercise or refrain from exercising any rights, or to make or refrain from
making any requests unless it shall first receive proper written instructions
from Secured Parties (or their respective successors or assigns) holding at
representing at least two-thirds of the aggregate principal amount of the Notes
then outstanding.

 

(b)     The Agent shall hold all Collateral received by it, and shall make
disposition thereof, only in accordance with this Agreement or any amendment
thereto.  Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Agent shall
have no duty as to any Collateral, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Pledged Interests, whether or not the Agent or any of the
Secured Parties has or is deemed to have knowledge of such matters, or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral.

 

(c)     The Agent shall not be under any duty or obligation to inspect, review
or examine any document, instrument, certificate, agreement or other papers to
determine that they are enforceable or that they are other than what they
purport to be on their face.  The Agent shall hold any Collateral delivered to
the Agent as the agent of and for the benefit of each Secured Party, without
preference as to any Secured Party.

 

9

 

 

(d)     The duties and obligations of the Agent shall be determined solely by
the express provisions of this Agreement and the Purchase Agreement, or any
amendments or any instructions permitted hereby.  The Agent shall have no
obligation with respect to any other matters covered in any other document other
than as expressly provided herein, or any amendment hereto.  The Agent shall not
be liable except for the performance of such duties and obligations as are
specifically set forth in this Agreement or as set forth in a written amendment
to this Agreement executed by the parties hereto or their successors or
assigns.  No representations, warranties, covenants or obligations of the Agent
or any Secured Party shall be implied with respect to this Agreement or the
Agent’s services hereunder.  Without limiting the generality of the foregoing,
the Agent:

 

(i)      shall use the same degree of care and skill as a reasonable person
would use in similar circumstances (without limiting the generality of the
foregoing, the Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Agent accords its
own property of like tenor);

 

(ii)      shall not be obligated to take any legal action hereunder that might
in its reasonable judgment involve any risk of expense or liability unless it
has been furnished with indemnity or security satisfactory to it from the
Secured Parties;

 

(iii)      may conclusively rely on and shall be protected in acting in good
faith upon any certificate, instrument, opinion, notice, letter, or other
document, or any security, delivered to it and in good faith believed by it to
be genuine and to have been signed by the proper party or parties;

 

(iv)      may conclusively rely on and shall be protected in acting in good
faith upon the written instructions of Secured Parties holding at least
two-thirds of the aggregate principal amount of the Notes then outstanding;

 

(v)      may consult its own independent counsel satisfactory to it and the
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered, or omitted by it hereunder in good
faith and in furtherance of its duties hereunder, in accordance with the opinion
of such counsel;

 

(vi)      may execute any of the powers hereunder or perform any duties
hereunder either directly or through agents or attorneys and shall not be liable
for the acts or omissions of any such agent or attorney appointed with due care
hereunder; and

 

(vii)      will be regarded as making no representation and having no
responsibilities (except as expressly set forth herein) as to the validity,
sufficiency, value, genuineness, ownership or transferability of any portion of
the Collateral, and will not be required to and will not make any
representations as to the validity, value or genuineness of any portion of the
Collateral.

 

10

 

 

(e)      Neither the Agent nor any of its partners, agents or employees, shall
be liable for any error in judgment, for any mistake of fact or for any action
taken or omitted to be taken by it or them hereunder or in connection herewith
in good faith and believed by it or them to be within the purview of this
Agreement, except for fraud, gross negligence or willful misconduct.  In no
event shall the Agent or its partners, officers, agents and employees be held
liable for any special, indirect, punitive or consequential damages resulting
from any action taken or omitted to be taken by it or them hereunder in
connection herewith even if advised of the possibility of such damages.

 

(f)      Whenever, in the administration of this Agreement, the Agent reasonably
shall deem it necessary that a matter be proved or established prior to taking,
suffering or omitting any action under this Agreement, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a certificate of the Secured Parties,
and such certificate shall be full warranty to the Agent for any action taken,
suffered or omitted under the provisions of this Agreement, upon the faith
thereof.

 

6.          Representations and Warranties. Each Grantor hereby represents and
warrants as follows:

 

(a)          The exact legal name of each of the Grantors is set forth on the
signature pages of this Agreement.

 

(b)          Schedule 1 attached hereto sets forth all Real Property owned or
leased by the Grantors as of the date hereof.

 

(c)          Schedule 2 attached hereto sets forth all Deposit Accounts owned by
the Grantors as of the date hereof.

 

(d)          As of the date hereof and except in the ordinary course of
business, no Grantor has any interest in, or title to, any material Copyrights,
Intellectual Property Licenses, Patents, or Trademarks except as set forth on
Schedules 3, 4, 5 and 6, respectively, attached hereto. This Agreement is
effective to create a valid and continuing Lien on such Copyrights, Intellectual
Property Licenses, Patents and Trademarks and, upon filing of the Copyright
Security Agreement with the United States Copyright Office and filing of the
Patent Security Agreement and the Trademark Security Agreement with the United
State Patent and Trademark Office, and the filing of appropriate financing
statements (the “UCC Statements”) in the jurisdictions listed on Schedule 7
hereto, all action necessary or desirable to protect and perfect the Security
Interests in and to each Grantor’s Patents, Trademarks, or Copyrights has been
taken and such perfected Security Interests are enforceable as such as against
any and all creditors of and purchasers from any Grantor. No Grantor has any
interest in any Copyright that is necessary in connection with the operation of
such Grantor’s business, except for those Copyrights identified on Schedule 3
attached hereto which have been registered with the United States Copyright
Office.

 

11

 

 

(e)          This Agreement creates a valid security interest in the Collateral
of each of Grantors, to the extent a security interest therein can be created
under the Code, securing the payment of the Secured Obligations. Except to the
extent a security interest in the Collateral cannot be perfected by the filing
of a financing statement under the Code, all filings and other actions necessary
or desirable to perfect and protect such security interest have been duly taken
or will have been taken upon the filing of the UCC Statements listing each
applicable Grantor, as a debtor, and the Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 7 attached hereto.
Upon the making of such filings, the Agent, on behalf of the Secured Parties,
shall have a first priority perfected security interest in the Collateral of
each Grantor to the extent such security interest can be perfected by the filing
of a financing statement. All action by any Grantor necessary to protect and
perfect such security interest on each item of Collateral has been duly taken.

 

(f)          (i) Except for the Security Interests created hereby, such Grantor
is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens other than Permitted Liens, of the
Pledged Interests indicated on Schedule 8 as being owned by such Grantor and,
when acquired by such Grantor, any Pledged Interests acquired after the date
hereof; (ii) all of the Pledged Interests are duly authorized, validly issued,
fully paid and nonassessable and the Pledged Interests constitute or will
constitute the percentage of the issued and outstanding Stock of the Pledged
Companies of such Grantor identified on Schedule 8 hereto; (iii) such Grantor
has the right and requisite authority to pledge the Investment Related Property
pledged by such Grantor to the Agent as provided herein; (iv) all actions
necessary or desirable to perfect, establish the first priority of, or otherwise
protect, the Agent’s Liens in the Investment Related Collateral, and the
proceeds thereof, have been duly taken, (A) upon the execution and delivery of
this Agreement; (B) upon the taking of possession by the Agent of any
certificates constituting the Pledged Interests, to the extent such Pledged
Interests are represented by certificates, together with undated powers endorsed
in blank by the applicable Grantor; (C) upon the filing of UCC Statements in the
applicable jurisdiction set forth on Schedule 7 attached hereto for such Grantor
with respect to the Pledged Interests of such Grantor that are not represented
by certificates, and (D) with respect to any Securities Accounts, upon the
delivery of Control Agreements with respect thereto; and (v) each Grantor has
delivered to and deposited with the Agent (or, with respect to any Pledged
Interests created or obtained after the date hereof, will deliver and deposit in
accordance with Sections 7(a) and 9 hereof) all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers endorsed in blank with respect
to such certificates. None of the Pledged Interests owned or held by such
Grantor has been issued or transferred in violation of any securities
registration, securities disclosure, or similar Laws of any jurisdiction to
which such issuance or transfer may be subject.

 

(g)          No consent, approval, authorization, or other order or other action
by, and no notice to or filing with, any Governmental Authority or any other
Person is required (i) for the grant of a Security Interest by such Grantor in
and to the Collateral pursuant to this Agreement or for the execution, delivery,
or performance of this Agreement by such Grantor, or (ii) for the exercise by
the Agent of the voting or other rights provided in this Agreement with respect
to Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by Laws affecting the offering and
sale of securities generally.

 

7.          Covenants. Each Grantor, jointly and severally, covenants and agrees
with the Agent (for the benefit of the Secured Parties) that from and after the
date of this Agreement and until the date of termination of this Agreement in
accordance with Section 20 hereof (but only to the extent the particular assets
described in this Section 7 constitute Collateral hereunder):

 

12

 

 

(a)          Possession of Collateral. In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, or Chattel Paper, and if and to the extent that
perfection or priority of the Secured Party and Agent’s Security Interests is
dependent on or enhanced by possession, the applicable Grantor shall execute
such other documents and instruments as are necessary or, if applicable, endorse
and deliver physical possession of such Negotiable Collateral, Investment
Related Property, or Chattel Paper to the Agent, together with such undated
powers endorsed in blank as shall be requested by the Agent.

 

(b)          Chattel Paper.

 

(i)          Each Grantor shall take all steps reasonably necessary to grant the
Agent control of and a first priority security interest in all Chattel Paper in
accordance with the Code, the New York Electronic Signatures and Records Act and
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act as in effect in any relevant jurisdiction; and

 

(ii)         If any Grantor retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby and by the Purchase Agreement), such Chattel Paper and
instruments shall be promptly marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interests of JGB Collateral LLC for the benefit of the Secured Parties named in
that certain Security Agreement dated March 30, 2012.”

 

(c)          Control Agreements.

 

(i)          Each Grantor shall obtain an authenticated Control Agreement from
each bank maintaining a Deposit Account for such Grantor; and

 

(ii)         Each Grantor shall obtain authenticated Control Agreements from
each issuer of uncertificated securities, securities intermediary, or
commodities intermediary issuing or holding any financial assets or commodities
to or for any Grantor.

 

(d)          Letter-of-Credit Rights. Each Grantor that is or becomes the
beneficiary of a letter of credit shall promptly (and in any event within 2
Business Days after becoming a beneficiary), notify the Agent thereof in
writing, and enter into a multi-party agreement with the Agent and the issuing
or confirming bank with respect to letter-of-credit rights assigning such
letter-of-credit rights to the Agent and directing all payments thereunder to
the Agent, all in form and substance satisfactory to the Agent.

 

(e)          Commercial Tort Claims. Each Grantor shall promptly (and in any
event within 2 Business Days of receipt thereof), notify the Secured Parties and
the Agent in writing upon incurring or otherwise obtaining a Commercial Tort
Claim after the date hereof and promptly amend Schedule 9 to this Agreement to
describe such after-acquired Commercial Tort Claim in a manner that reasonably
identifies such Commercial Tort Claim, and hereby authorizes the filing of
additional financing statements or amendments to existing financing statements
describing such Commercial Tort Claims, and agrees to do such other acts or
things deemed necessary or desirable to give the Agent and Secured Party a first
priority, perfected security interest in any such Commercial Tort Claim.

 

13

 

 

(f)          Government Contracts. If any Account or Chattel Paper arises out of
a contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, the Grantors shall promptly (and in any
event within 2 Business Days of the creation thereof) notify the Agent thereof
in writing and execute any instruments or take any steps necessary in order that
all moneys due or to become due under such contract or contracts shall be
assigned to the Agent (for the benefit of the Secured Parties), and shall
provide written notice thereof under the Assignment of Claims Act or other
applicable Law.

 

(g)          Intellectual Property.

 

(i)          In order to facilitate filings with the United States Patent and
Trademark Office and the United States Copyright Office or any other applicable
Governmental Authority, each Grantor shall execute and deliver to the Agent one
or more Copyright Security Agreements, Trademark Security Agreements, or Patent
Security Agreements to further evidence the Agent’s Liens on such Grantor’s
Patents, Trademarks, or Copyrights, and the General Intangibles of such Grantor
relating thereto or represented thereby;

 

(ii)         Each Grantor shall have the duty, to the extent necessary or
economically desirable in the operation of such Grantor’s business, (A) to
promptly sue for infringement, misappropriation, or dilution and to recover any
and all damages for such infringement, misappropriation, or dilution, (B) to
prosecute diligently any trademark application or service mark application that
is part of the Trademarks pending as of the date hereof or hereafter until the
termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings. Each Grantor shall promptly file an application with the United
States Copyright Office for any Copyright that has not been registered with the
United States Copyright Office if such Copyright is necessary in connection with
the operation of such Grantor’s business. Any expenses incurred in connection
with the foregoing shall be borne by the appropriate Grantor. Each Grantor
further agrees not to abandon any Trademark, Patent, Copyright, or Intellectual
Property License that is necessary or economically desirable in the operation of
such Grantor’s business;

 

(iii)        The Grantors acknowledge and agree that the Agent shall have no
duties with respect to the Trademarks, Patents, Copyrights, or Intellectual
Property Licenses. Without limiting the generality of this Section 7(g), the
Grantors acknowledge and agree that the Agent and each Secured Party shall not
be under any obligation to take any steps necessary to preserve rights in the
Trademarks, Patents, Copyrights, or Intellectual Property Licenses against any
other Person, but the Agent may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of the Grantors
and shall be deemed to be Secured Obligations; and

 

14

 

 

(iv)        In no event shall any Grantor, either itself or through any agent,
employee, licensee, or designee, file an application for the registration of any
Patent, Trademark, or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving the Agent prior written notice thereof. Promptly upon any such
filing, each Grantor shall comply with Section 7(g)(i) hereof.

 

(h)          Investment Related Property.

 

(i)          If any Grantor shall receive or become entitled to receive any
Pledged Interests after the date hereof, it shall promptly (and in any event
within 2 Business Days of receipt thereof) identify such Pledged Interests in a
written notice to the Agent;

 

(ii)         All sums of money and property paid or distributed in respect of
the Investment Related Property that are received by any Grantor shall be held
by such Grantor in trust for the benefit of the Agent segregated from such
Grantor’s other property, and such Grantor shall deliver it forthwith to the
Agent in the exact form received;

 

(iii)        Each Grantor shall promptly deliver to the Agent a copy of each
notice or other communication received by it in respect of any Pledged
Interests;

 

(iv)        No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests other than
pursuant to the Purchase Agreement;

 

(v)         Each Grantor agrees that it will obtain all necessary approvals and
make all necessary filings under federal, state, local, or foreign Law in
connection with the Security Interests on the Investment Related Property or any
sale or transfer thereof; and

 

(vi)        As to all limited liability company or partnership interests issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents, warrants and covenants that the Pledged Interests
issued pursuant to such agreement (A) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement provides or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction.

 

15

 

 

(i)          Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by this
Agreement and the other Transaction Documents, or (ii) create or permit to exist
any Lien upon or with respect to any of the Collateral of any of Grantors,
except for Permitted Liens. The inclusion of Proceeds in the Collateral shall
not be deemed to constitute consent by the Agent to any sale or other
disposition of any of the Collateral except as expressly permitted in this
Agreement or the Purchase Agreement.

 

(j)          Other Actions as to Any and All Collateral. Each Grantor shall
promptly (and in any event within 2 Business Days of acquiring or obtaining such
Collateral) notify the Agent in writing upon (i) acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Trademarks,
Patents, Copyrights, Intellectual Property Licenses, Investment Related
Property, Chattel Paper (electronic, tangible or otherwise), Documents (as
defined in Article 9 of the Code), Promissory notes (as defined in the Code), or
Instruments (as defined in the Code) or (ii) any amount payable under or in
connection with any of the Collateral being or becoming evidenced after the date
hereof by any Chattel Paper, documents, promissory notes, or instruments and, in
each such case, promptly execute such other documents, or if applicable, deliver
such Chattel Paper, other documents or certificates evidencing any Investment
Related Property and do such other acts or things necessary or desirable to
protect the Agent and Secured Parties’ Security Interests therein.

 

(k)          Future Subsidiaries. If any person becomes a Subsidiary of the
Company after the date hereof, the Company shall cause such Person, within 2
days after it becomes a Subsidiary, (i) to execute and deliver a joinder to this
Agreement and the other Security Documents in which such new Subsidiary agrees
to be bound by the terms hereof and thereof as if it where an original Grantor
party hereto and thereto, such joinder agreements to be in form and substance
reasonably satisfactory to the Agent, and (ii) to take any other necessary
action so that such new Subsidiary is bound by the provisions hereof in the same
manner and to the same extent as each other Grantor.

 

8.          Relation to Other Transaction Documents. The provisions of this
Agreement shall be read and construed with the Transaction Documents referred to
below in the manner so indicated.

 

(a)          Purchase Agreement and Notes. In the event of any conflict between
any provision in this Agreement and a provision in the Purchase Agreement, the
Notes or the Warrant, such provision of the Purchase Agreement, the Notes or the
Warrant shall control.

 

(b)          Patent, Trademark, Copyright Security Agreements. The provisions of
the Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements or the Patent Security Agreements shall limit any of the rights or
remedies of the Agent hereunder.

 

16

 

 

9.          Further Assurances.

 

(a)          Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary and that the Agent
may reasonably request, in order to perfect and protect the Security Interests
granted or purported to be granted hereby or to enable the Agent and the Secured
Parties to exercise and enforce their rights and remedies hereunder with respect
to any of the Collateral.

 

(b)          Each Grantor authorizes the filing by the Agent of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to the Agent such other instruments or notices, as may be necessary
and as the Agent may reasonably request, in order to perfect and preserve the
Security Interests granted or purported to be granted hereby.

 

(c)          Each Grantor authorizes the Agent at any time and from time to time
to file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or (iii)
that contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance. Each Grantor also hereby ratifies any
and all financing statements or amendments previously filed by the Agent in any
jurisdiction.

 

(d)          Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without first
notifying the Agent of such filing and then having received the prior written
consent of the Agent, subject to such Grantor's rights under Section 9-509(d)(2)
of the Code.

 

10.         Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, the Agent (a) may,
but shall not be required to, proceed to perform any and all of the obligations
of any Grantor contained in any contract, lease, or other agreement and exercise
any and all rights of any Grantor therein contained as fully as such Grantor
itself could, (b) shall have the right, but not the obligation, to use any
Grantor’s rights under Intellectual Property Licenses in connection with the
enforcement of the Secured Party and the Agent’s rights hereunder, including the
right to prepare for sale and sell any and all Inventory and Equipment now or
hereafter owned by any Grantor and now or hereafter covered by such licenses,
and (c) shall have the right, but not the obligation, to request that any Stock
that is pledged hereunder be registered in the name of the Agent or any of its
nominees.

 

11.         Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints the Agent its attorney-in-fact at the time of the execution of this
Agreement. The Agent shall have full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing, to take any action and to execute any
instrument that the Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including:

 

17

 

 

(a)          to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with any Collateral of such Grantor;

 

(b)          to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of the Agent;

 

(c)          to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

 

(d)          to file any claims or take any action or institute any proceedings
which the Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of the Agent and
the Secured Parties with respect to any of the Collateral;

 

(e)          to repair, alter, or supply goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor;

 

(f)          to use any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

 

(g)          The Agent shall have the right, but shall not be obligated, to
bring suit in its own name but for the benefit of the Secured Parties to enforce
the Trademarks, Patents, Copyrights and Intellectual Property Licenses and, if
the Agent shall commence any such suit, the appropriate Grantor shall, at the
request of the Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by the Agent in aid of such enforcement.

 

To the extent permitted by Law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

12.         Agent May Perform. If any of Grantors fails to perform any agreement
contained herein, the Agent may itself, but shall not be required to, perform,
or cause performance of, such agreement, and the reasonable expenses of the
Agent incurred in connection therewith (including attorneys’ fees and expenses)
shall be payable, jointly and severally, by Grantors.

 

13.         Agent’s Duties; Bailee for Perfection. The powers conferred on the
Agent hereunder are solely to protect the Agent’s interests in the Collateral
and shall not impose any duty upon the Agent in favor of any Grantor to exercise
any such powers. Except for the safe custody of any Collateral in its actual
possession and the accounting for moneys actually received by it hereunder, the
Agent shall not have any duty to any Grantor as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. The Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
actual possession if such Collateral is accorded treatment substantially equal
to that which the Agent accords its own property. The Grantors hereby agree that
if the Agent is in possession of any Collateral at such time as the Secured
Obligations owing to the Agent and the Secured Parties have been paid in full,
the Agent may re-deliver such Collateral to the applicable Grantor without
recourse to or representation or warranty by the Agent.

 

18

 

 

14.         Collection of Accounts, General Intangibles and Negotiable
Collateral. At any time upon the occurrence and during the continuation of an
Event of Default, the Agent may, but shall not be required to, (a) notify
Account Debtors of any Grantor that the Accounts, General Intangibles, Chattel
Paper or Negotiable Collateral have been assigned to the Agent or that the Agent
has a security interest therein, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral directly, and any collection costs and
expenses shall constitute part of such Grantor's Secured Obligations under the
Purchase Agreement.

 

15.         Disposition of Pledged Interests by the Agent. The Pledged Interests
may only be disposed of in compliance with state and federal securities laws. In
connection with any transfer of the Pledged Interests other than pursuant to an
effective registration statement or an exemption from the Securities Act, each
Grantor understands that in connection with such disposition, the Agent may
approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal, state and other securities Laws and sold on the open
market. Each Grantor, therefore, agrees that: (a) if the Agent shall, pursuant
to the terms of this Agreement, sell or cause the Pledged Interests or any
portion thereof to be sold at a private sale, the Agent shall have the right to
conclusively rely upon and shall be fully protected in relying upon the advice
and opinion of any nationally recognized brokerage or investment firm (but shall
not be obligated to seek such advice and the failure to do so shall not be
considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interest or any portion thereof
for sale and as to the best price reasonably obtainable at the private sale
thereof; and (b) such reliance shall be conclusive evidence that the Agent has
handled the disposition in a commercially reasonable manner.

 

16.         Voting Rights.

 

(a)          Upon the occurrence and during the continuation of an Event of
Default, (i) the Agent may, at its option, and with 2 Business Days prior notice
to any Grantor, and in addition to all rights and remedies available to the
Agent under any other agreement, at law, in equity, or otherwise, exercise all
voting rights and all other ownership or consensual rights in respect of the
Pledged Interests owned by such Grantor, but under no circumstances is the Agent
obligated by the terms of this Agreement to exercise such rights, and (ii) if
the Agent duly exercises its right to vote any of such Pledged Interests, each
Grantor hereby appoints the Agent, such Grantor’s true and lawful
attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any
manner that the Agent deems advisable for or against all matters submitted or
which may be submitted to a vote of shareholders, partners or members, as the
case may be. The power-of-attorney granted hereby is coupled with an interest
and shall be irrevocable.

 

19

 

 

(b)          For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of the Agent, vote or take any consensual
action with respect to such Pledged Interests that would materially adversely
affect the rights of the Agent or the value of the Pledged Interests.

 

17.         Remedies. Upon the occurrence and during the continuance of an Event
of Default:

 

(a)          The Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein, in the other Transaction
Documents, or otherwise available to it, all the rights and remedies of a
secured party on default under the Code or any other applicable Law. Without
limiting the generality of the foregoing, each Grantor expressly agrees that, in
any such event, the Agent, without any demand, advertisement, or notice of any
kind (except a notice specified below of time and place of public or private
sale) to or upon any of Grantors or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the Code or by any other applicable Law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantors to,
and each Grantor hereby agrees that it will at its own expense and upon request
of the Agent, assemble all or part of the Collateral as directed by the Agent
and make it available to the Secured Parties at one or more locations where such
Grantor regularly maintains Inventory, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Agent’s offices or elsewhere, for cash,
on credit, and upon such other terms as the Agent may deem commercially
reasonable. Each Grantor agrees that, to the extent notice of sale shall be
required by Law, at least 10 days’ notice to any of Grantors of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification and specifically such notice shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code. The Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

 

(b)          The Agent is hereby granted a license or other right to use,
without liability for royalties or any other charge, each Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks and advertising matter, URLs, domain names, industrial
designs, other industrial or intellectual property or any property of a similar
nature, whether owned by any of Grantors or with respect to which any of
Grantors have rights under license, sublicense, or other agreements (but only to
the extent (i) such license, sublicense or agreement does not prohibit such use
by the Agent and (ii) such Grantor will not be in default under such license,
sublicense, or other agreement as a result of such use by the Agent), as it
pertains to the Collateral, in preparing for sale, advertising for sale and
selling any Collateral, and each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of the Agent.

 

(c)          Any cash held by the Agent as Collateral and all proceeds received
by the Agent in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral shall be applied against the Secured
Obligations in the order set forth in Section 17 hereof. In the event the
proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.

 

20

 

 

(d)          Each Grantor hereby acknowledges that the Secured Obligations arose
out of a commercial transaction, and agrees that if an Event of Default shall
occur and be continuing the Agent shall have the right to an immediate writ of
possession without notice of a hearing. The Agent shall have the right to the
appointment of a receiver for the properties and assets of each of Grantors, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantors may have thereto or the right to have a bond
or other security posted by the Agent.

 

18.         Application of Proceeds of Collateral. All proceeds of Collateral
received by the Agent shall be applied as follows:

 

(a)          first, ratably to pay any expenses due to the Agent and Secured
Parties (including the reasonable costs and expenses of Agent’s counsel and
those paid or incurred by the Agent and Secured Parties to correct any default
under or enforce any provision of the Transaction Documents, or after the
occurrence of any Default or Event of Default in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated) or indemnities then due to the
Agent or the Secured Parties under the Transaction Documents, until paid in
full;

 

(b)          second, ratably to pay any fees or premiums then due to the Secured
Parties under the Transaction Documents, until paid in full;

 

(c)          third, ratably to pay interest due in respect of the Secured
Obligations then due to the Secured Parties, until paid in full;

 

(d)          fourth, ratably to pay the principal amount of all Secured
Obligations then due to the Secured Parties, until paid in full;

 

(e)          fifth, ratably to pay any other Secured Obligations then due to the
Secured Parties; and

 

(f)          sixth, to Grantors or such other Person entitled thereto under
applicable Law.

 

19.         Marshaling. The Agent shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any Law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of the Agent or any Secured Party’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such Laws.

 

21

 

 

20.         Indemnity and Expenses.

 

(a)          Each Grantor agrees to indemnify the Agent and each Secured Party
from and against all claims, lawsuits, losses, damages and liabilities
(including reasonable attorneys’ fees and expenses) growing out of or resulting
from this Agreement (including enforcement of this Agreement), except claims,
losses or liabilities resulting from the fraud, gross negligence or willful
misconduct of the party seeking indemnification as determined by a final
non-appealable order of a court of competent jurisdiction. This provision shall
survive the termination of this Agreement and the Transaction Documents and the
repayment of the Secured Obligations.

 

(b)          The Grantors, jointly and severally, shall, upon demand, pay to the
Agent all of the costs and expenses (including those of its agents and counsel)
that the Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the Transaction
Documents, (iii) the exercise or enforcement of any of the rights of the Agent
hereunder or (iv) the failure by any Grantor to perform or observe any of the
provisions hereof. This provision shall survive the termination of this
Agreement and the Transaction Documents and the repayment of the Secured
Obligations.

 

21.         Addresses for Notices. All notices and other communications provided
for hereunder (a) shall be given in the form and manner set forth in the
Purchase Agreement and (b) shall be delivered, (i) in the case of notice to any
Grantor, by delivery of such notice to the Company at the Company’s address
specified in the Purchase Agreement or at such other address as shall be
designated by the Company in a written notice to the Agent, and (ii) in the case
of notice to the Agent, by delivery of such notice to the Secured Parties, or
the Agent, as applicable at its address specified in the Purchase Agreement or
at such other address as shall be designated by the Agent in a written notice to
the Company.

 

22.         Separate, Continuing Security Interests. This Agreement shall create
a separate, continuing security interest in the Collateral in favor of the Agent
(for the benefit of the Secured Parties) and shall (a) remain in full force and
effect until the Secured Obligations have been paid in full in cash or by
conversion to equity, in either case, in accordance with the provisions of the
Transaction Documents, (b) be binding upon each of Grantors, and their
respective successors and assigns, and (c) inure to the benefit of, and be
enforceable by, the Secured Parties and the Agent and its successors,
transferees and assigns. Upon payment in full in cash of the Secured Obligations
or by conversion to equity, in either case, in accordance with the provisions of
the Transaction Documents, the Security Interests granted hereby shall terminate
and all rights to the Collateral shall revert to Grantors or any other Person
entitled thereto. At such time, the Agent will authorize the filing of
appropriate termination statements to terminate such Security Interests. No
transfer or renewal, extension, assignment, or termination of this Agreement or
of the Purchase Agreement, any other Transaction Document, or any other
instrument or document executed and delivered by any Grantor to the Agent nor
any additional loans made by the Secured Parties to any Grantor, nor the taking
of further security, nor the retaking or re-delivery of the Collateral to
Grantors, or any of them, by any Secured Party or the Agent, nor any other act
of any Secured Party or the Agent shall release any of Grantors from any
obligation, except a release or discharge executed in writing by the Secured
Parties and the Agent.

 

22

 

 

23.         Agent. Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Agent” shall be a reference to the
Agent, for the benefit of the Secured Parties. The Agent may resign or be
removed as the Agent in accordance with, and subject to, Agency Letter. Any
successor Agent (or any Secured Party, as the case may be) shall succeed to all
the rights, powers, and duties of the retiring Agent and the term “Agent” shall
mean such successor Agent (or the Secured Party, as the case may be) and the
retiring Agent’s appointment, powers, and duties as the Agent shall be
terminated. After any retiring Agent’s resignation hereunder as the Agent, the
provisions of Agency Letter shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Agent under this Agreement.

 

24.         Governing Law; Jurisdiction; Jury Trial. This Agreement and any
controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the internal Laws of the State of New York,
without regard to conflict of law principles that would result in the
application of any Law other than the Laws of the State of New York. This
Agreement shall not be interpreted or construed with any presumption against the
party causing this Agreement to be drafted. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each Grantor irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to the Company at the address set forth in
the Purchase Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by Law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

25.         Counterparts; Facsimile. This Agreement may be executed and
delivered by facsimile signature or by an e-mail that contains a portable
document format (.pdf) file of an executed signature page in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The exchange of copies of
this Agreement and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Agreement as to the parties
hereto and may be used in lieu of the original Agreement for all purposes.

 

26.         Headings. The section headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 

23

 

 

27.         Amendments and Waivers. No waiver of any provision of this
Agreement, and no consent to any departure by any of Grantors herefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Agent (acting upon written instructions from the Holders holding at least 66
2/3% of the outstanding principal amount of the Notes), and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment of any provision of this Agreement shall
be effective unless the same shall be in writing and signed by the Agent (acting
upon written instructions from the Holders holding at least 66 2/3% of the
outstanding principal amount of the Notes) and each of Grantors to which such
amendment applies.

 

28.         Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

29.         Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to a Secured Party or the Agent under this Agreement
upon any breach or default of any Grantor shall impair any such right, power or
remedy of the Secured Party or the Agent nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.

 

30.         Remedies. The Agent shall have all rights and remedies set forth in
this Agreement and in the Transaction Documents and all rights and remedies that
the Agent has been granted at any time under any other agreement or contract and
all of the rights that the Agent has under applicable Law. All remedies shall be
cumulative and not alternative. Each Grantor acknowledges that in the event that
it fails to perform, observe or discharge any or all of its obligations under
this Agreement, any remedy at law may prove to be inadequate relief to the
Agent. Each Grantor therefore agrees that the Agent shall be entitled to seek
specific performance and/or temporary, preliminary and permanent injunctive or
other equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security.

 

31.         Entire Agreement. This Agreement and the Transaction Documents,
including the exhibits attached hereto and thereto, do and will constitute the
full and entire understanding and agreement between the parties hereto with
respect to the subject matter hereof and thereof.

 

32.         Construction. The terms “including,” “includes,” “include” and words
of like import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

 

24

 

 

33.         U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Agent, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Agent. The parties to this Agreement agree that they will
provide the Agent with such information as it may request in order for the Agent
to satisfy the requirements of the U.S.A. Patriot Act.

 

34.         Force Majeure. In no event shall the Agent be responsible or liable
for any failure or delay in the performance of its obligations hereunder arising
out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Agent shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

 

[Signature Page Follows]

 

25

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first written above.

 

GRANTORS: Elephant Talk Communications Corp., a Delaware   corporation       By:
/s/Steven van der Velden         Name: Steven van der Velden         Title:
President and Chief Executive Officer       Elephant Talk Europe Holding B.V.  
    By: /s/ Alex Vermeulen       Elephant Talk Communication Holding AG      
By: /s/ Alex Vermeulen        Elephant Talk Communications S.L.U.       By: /s/
Mark Nije       Elephant Talk Mobile Services B.V.       By: /s/ Mark Nije      
Elephant Talk Communication Austria GmbH       By:  /s/ Alex Vermeulen       
Elephant Talk Telekom GmbH       By:  /s/ Alex Vermeulen        Elephant Talk
Communications S.R.L.       By: /s/ Mark Nije

 

26

 

 

  ET-Stream GmbH       By: /s/ Alex Vermeulen        Elephant Talk Communication
Carrier Services GmbH       By:  /s/ Alex Vermeulen        Elephant Talk
Communication Europe GmbH       By:  /s/ Alex Vermeulen        Elephant Talk
Communication Schweiz GmbH       By:  /s/ Alex Vermeulen        Elephant Talk
Communications France S.A.S.       By:  /s/ Alex Vermeulen        Elephant Talk
Communications Premium Rate Services Netherlands B.V.       By:  /s/ Alex
Vermeulen        Elephant Talk Communications PRS U.K. Ltd.       By: /s/ Mark
Nije       Elephant Talk Communications Luxembourg SA       By:  /s/ Alex
Vermeulen 

 

27

 

 

  Elephant Talk Business Services W.L.L.          By: /s/ Mark Nije      
Guangzhou Elephant Talk Information Technology Ltd       By: /s/ Alex Vermeulen 
      ET-UTS N.V.       By: Martin Zuurbier       Elephant Talk Limited      
By: /s/ Steven van der Velden       Elephant Talk Middle East & Africa (Holding)
W.L.L.       By: /S/ Steven van der Velden       Elephant Talk Middle East &
Africa (Holding) Jordan L.L.C.       By: Martin Zuurbier       Elephant Talk
Middle East & Africa Bahrain W.L.L.       By: Martin Zuurbier       Elephant
Talk Middle East & Africa FZ-LLC       By: /S/ Steven van der Velden      
Validsoft Ltd.       By: /S/ Steven van der Velden

 

28

 

 

  Validsoft (UK) Ltd          By: /S/ Patrick Carrol       Validsoft (Australia)
Pty Limited       By: /S/ Patrick Carrol

 



29

 

 

AGENT: JGB Collateral LLC, not in its individual capacity but solely as Agent  
By: JGB Management, Inc., its sole member       By: /s/ JGB Management, Inc.    
Name     Title:

 



30

